Exhibit 32.1 CERTIFICATION OF PERIODIC REPORT I, Jeff S. Potter, president and chief executive officer of Frontier Airlines Holdings, Inc. (the “Company”), certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1) the quarterly report on Form 10-Q of the Company for the period endedJune 30, 2007 (the “Report”) fully complies with therequirements of Section 13(a) or 15(d) of the Securities ExchangeAct of 1934 (15 U.S.C. 78m or 78o(d)); and (2)the information contained in the Report fairly presents, in allmaterial respects, the financial condition and results ofoperations of the Company. Dated: July 27, 2007 /s/Jeff S. Potter Jeff S. Potter President and CEO
